Citation Nr: 0113929	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-17 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the recoupment of separation pay by withholding VA 
disability compensation in the amount of $11,456.70 is 
proper.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from January 1983 to March 
1991.

This appeal arises from an April 2000 decision of the 
Montgomery, Alabama Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was discharged from active duty in March 
1991.  

2.  The RO received notice in 1999 that the veteran had 
received $11,456.70 in separation pay upon his discharge from 
service.  

3.  By rating decision in December 1991, service connection 
was awarded for a right knee disability, effective from March 
1991.


CONCLUSION OF LAW

The recoupment of separation pay by withholding the veteran's 
VA disability compensation in the amount of $11,456.70 is 
proper.  10 U.S.C.A. § 1174 (West 1991); 38 C.F.R. § 3.700 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's DD Form 214 shows that he was separated from 
active service in March 1991.  

By rating decision in December 1991, service connection was 
granted for right knee disability and a 10 percent evaluation 
was assigned effective from March 1991.  By rating action in 
August 1998, the 10 percent evaluation for right knee 
disability was increased to 20 percent disabling.

The veteran's DD Form 215 was received by the RO in the 
summer of 1999.  It shows that the veteran received 
$11,456.70 in separation pay upon discharge from service.  

The veteran contends that it is inappropriate for VA to 
recoup the amount of separation pay received upon his 
discharge from service. 

The recoupment of the veteran's separation pay from his VA 
disability compensation is prescribed by Congress at 10 
U.S.C. § 1174, and is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i).  The language of this regulation mirrors that 
of the statute and states that "[a] veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of the separation pay subject to recoupment 
of the total amount received as separation pay."

The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel. 38 U.S.C.A. § 7104(c) (West 1991).  An 
opinion of the VA General Counsel, VAOGCPREC 14-92, 57 Fed. 
Reg. 49746 (1992), concluded that, "[i]n accordance with the 
provisions of 10 U.S.C. § 1174 and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces."

Moreover, nowhere in the statutory language is there any 
suggestion that the amount to be deducted should be adjusted 
downward to reflect taxes paid on the amount in question.  On 
the contrary, the statute states that the "total" amount of 
separation pay received shall be deducted.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court 
addressed a similar issue.  The appellant in that case 
maintained that the RO committed error in recouping the gross 
amount of her readjustment pay from her disability 
compensation, arguing in part, that the amount to be recouped 
should not have exceeded the difference between readjustment 
pay she had received and the amount of federal income taxes 
she claimed to have paid with respect to that readjustment 
pay.  Characterizing the statutory language in question as 
"unambiguous," the Court stated that "[t]here is simply no 
authority in law which would permit the VA to grant 
appellant's request for relief from total recoupment of her 
readjustment pay."  Sabonis, at 430.  The Court held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Id.

The Board finds that the law as written by Congress and 
implemented by VA regulation has been correctly applied in 
this case.  Under current law, the recoupment of the lump-sum 
separation payment that the veteran received when discharged 
from service, by withholding in monthly allotments payments 
of disability compensation benefits, is required.  10 U.S.C. 
§ 1174; 38 C.F.R. § 3.700(a)(5)(i).  Inasmuch as VA does not 
have any discretion in the recoupment of the veteran's 
separation pay, he has failed to state a claim upon which 
relief may be granted, and the claim must be denied for lack 
of legal merit.

Further, it is noted that in 1996, Public Law 104-201, 
section 653, amended 10 U.S.C.A. § 1174(h)(2) to add that 
deducted from the VA disability compensation was the total 
amount of separation benefit payment "less the amount of 
Federal taxes withheld from such pay (such withholding being 
at the flat withholding rate for Federal income tax 
withholding, as in effect pursuant to regulations prescribed 
under chapter 24 of the Internal Revenue Code of 1986)."

Public Law 105-178 added that "[t]he amendment made by 
section 653...(Public Law 104-201...) to [10 U.S.C.A. § 
1174(h)(2)] shall apply to any payment of separation pay 
under the special separation benefits program under section 
1174a of that title that was made during the period beginning 
on December 5, 1991, and ending on September 30, 1996."  In 
this case, the veteran's separation benefits were received 
before the implementation of Public Law 105-178; thus, this 
law has no application in the veteran's case.


ORDER

The veteran's appeal for relief from recoupment of separation 
pay by withholding VA disability compensation benefits in the 
amount of $11,456.70 is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

